     Case 2:19-cv-02107-VEB Document 25 Filed 08/31/20 Page 1 of 1 Page ID #:1038




 1                                                                                 JS-6

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT

 6                             CENTRAL DISTRICT OF CALIFORNIA


 7
      AMOS ROGER,                                       Case No. 2:19-CV-02107 (VEB)
 8
                            Plaintiff,                  JUDGMENT

 9    vs.

10    ANDREW M. SAUL, Acting Commissioner
      of Social Security,
11
                           Defendant.

12
            For the reasons set forth in the accompanying Decision and Order, it is hereby ADJUDGED
13
     AND DECREED THAT (1) Plaintiff’s request for an order remanding the case for further
14
     proceedings is DENIED; (2) the Commissioner’s request for an order affirming the Commissioner’s
15   final decision and dismissing the action is GRANTED; (3) judgment is entered in the

16   Commissioner’s favor; and (4) the Clerk of the Court shall CLOSE this case.

17          DATED this 31st day of August 2020

                                         /s/Victor E. Bianchini
18                                  VICTOR E. BIANCHINI
                          UNITED STATES MAGISTRATE JUDGE
19

20                                                  1

                          JUDGMENT – ROGER v SAUL 2:19-CV-02107-VEB
